Citation Nr: 0032383	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to March 1946.  He died in May 1997.  The appellant is his 
surviving spouse.

Procedural history

The record reflects that in an August 1992 rating decision, 
the Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (the RO) determined that the veteran was 
not entitled to an increased rating for his service-connected 
residuals of a gunshot wound of the right arm.  The veteran 
appealed to the Board of Veterans' Appeals (the Board).  The 
Board denied his claim in a March 1995 decision, and the 
veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a single judge order issued in July 1997, the Court vacated 
the Board's March 1995 decision and remanded the case for 
further development and readjudication.  Judgment was entered 
in August 1997, and the case was returned to the Board. 

In February 1998, the Board was informed that the veteran had 
died in May 1997, while his appeal was pending at the Court.  
The Board accordingly issued a decision which vacated the 
August 1992 and January 1993 RO decisions.  See Landicho v. 
Brown, 7 Vet. App. 42, 44 (1994) [when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken] and 
Yoma v. Brown, 8 Vet. App. 298 (1995) [vacating the Board's 
decision has the effect of nullifying previous merits 
decisions of the RO].

In June 1998, a three-judge panel of the Court issued an 
Order in the veteran's case.  According to the Order, counsel 
for the veteran notified the Court in May 1998 that he had 
"only just been informed by the [veteran's] wife that the 
[veteran] had died on May [redacted], 1997, prior to the 
Court's remand order."  The Court, citing Landicho,   
withdrew its July 23, 1997 order, vacated the Board's March 
1995 decision, and dismissed the veteran's appeal.  In light 
of the Court's June 1998 Order, which withdrew the July 1997 
Court order, the Board issued another decision in September 
1998, in which it vacated both its March 23, 1995 and 
February 13, 1998 decisions.  See 38 C.F.R. § 20.904 (2000).  
The RO decisions of August 1992 and January 1993, which were 
the subjects of the February 1998 Board decision, were again 
vacated for the same reasons stated in the February 1998 
Board decision. 

Issues currently on appeal

The issues presently on appeal before the Board are the 
appellant's claims of entitlement to service connection for 
cause of the veteran's death and entitlement to accrued 
benefits.  These claims were filed by the appellant in April 
1998, and arise out of an October 1998 rating decision, in 
which the RO denied entitlement to service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits.  The appellant subsequently appealed this decision.


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that medications that the veteran was taking for his 
service-connected residuals of a gunshot wound to the right 
arm, Muscle Groups V and IV, contributed to the 
cerebrovascular accident which directly caused his death.

The Board notes that Congress recently passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A], 
which requires VA to make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim for benefits.  This duty includes making reasonable 
efforts to obtain records that are relevant to the 
appellant's claim.  In accordance with this duty, and for the 
reasons and bases set forth below, the Board finds that 
additional evidentiary development is warranted before the 
appellant's claims can be properly adjudicated.

In support of her claim, the appellant has submitted a copy 
of the veteran's certificate of death, which lists the 
immediate cause of death as a "[c]erebro-vascular accident 
which resulted from residual of the old wound involving 
Muscle Groups V and VI right arm."  Although the certificate 
was signed by both G.M., a Municipal Officer, and Dr. A.P., a 
Health Officer, it does not appear that any autopsy was 
performed, and Dr. A.P. specifically noted on the certificate 
that she had not attended the veteran at the time of his 
death.  There is no indication on the face of the certificate 
as to the basis of the conclusion that the veteran's death 
was related to his service-connected gunshot wound.   There 
are no medical or other records pertaining to the 
circumstances of the veteran's death currently associated 
with the claims folder.  Thus, although the copy of the death 
certificate indicates that the cerebrovascular accident which 
caused the veteran's death was the result of his service-
connected gunshot wound residuals, the basis of that 
conclusion is not evident from the record.

The record reflects that in May 1998, the RO issued a letter 
to the appellant requesting that she identify all health care 
providers who treated the veteran' for his service-connected 
disability, particularly within the two years prior to his 
death.  The RO also requested that the appellant obtain a 
statement from G.M. explaining the basis for certifying the 
cause of the veteran's death as his service-connected gunshot 
wound.  In a response letter received in August 1998, the 
appellant explained that the Municipal Officer, G.M., had 
certified the cause of the veteran's death as his service-
connected gunshot wound based upon medical records obtained 
from the veteran's private physician.  The appellant asserted 
that these medical records showed that medication the veteran 
had been taking for his service-connected disability led to 
the cerebrovascular accident which caused to his death.  She 
further explained that these medical records were no longer 
available because the veteran's physician had moved away and 
she did not know how to contact him.  The appellant 
essentially reiterated these assertions in her Substantive 
Appeal (VA Form 9) submitted in August 1999.  To date the 
appellant has not submitted the requested statement from G.M.

As noted above, VA's duty to assist the appellant includes 
making reasonable efforts to obtain records that are relevant 
to the claim.  In accordance with this duty, the Board finds 
that a remand of this case is warranted, so the RO can 
attempt to obtain additional medical records pertinent to the 
appellant's claim.  Specifically, the Board finds that the RO 
should directly contact the Municipal Officer, G.M., and 
determine whether that officer has copies of the medical 
records which were reportedly submitted by the appellant at 
the time of the veteran's death and if not where such records 
may be located.  The RO should also directly contact both 
G.M. and Dr. A.P., and request that they identify the basis 
for their conclusion that the veteran's death was the result 
of his service-connected residuals of a gunshot wound to the 
right arm.  

In addition, the RO should obtain an officially certified 
copy of the veteran's certificate of death directly from the 
appropriate authority.  See 38 C.F.R. §§ 3.202(b), 3.211 
(2000).

Furthermore, the RO should request that the appellant specify 
whether or not the veteran was admitted to a health care 
facility at the time of his death.  If so, the RO should 
attempt to obtain copies of all medical records pertaining to 
the veteran from that facility.

The Board emphasizes that VA's duty to assist the appellant 
in developing the facts and evidence pertinent to her claim 
is not a one-way street, meaning that she cannot sit 
passively by when requested to submit evidence.  "If a 
[claimant] wishes help, [s]he cannot passively wait for it in 
those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board cautions the appellant concerning her own 
responsibility to cooperate with VA in this matter.

As discussed above, the appellant is also seeking entitlement 
to accrued benefits based upon the increased rating claim 
that was pending at the time of the veteran's death.  In 
essence, she is seeking an increased disability rating for 
the veteran's service-connected residuals of a gunshot wound 
to the right arm for a two-year period prior to his death.  
In light of the fact that additional medical records 
pertaining to the veteran's service-connected disability may 
be located pursuant to this remand, the Board believes that 
it is appropriate to defer any further action regarding this 
issue until such time as her cause of death claim has been 
fully developed and is also ready for adjudication.  

The Board notes in passing that it appears from the record 
that the RO has denied the appellant's claim for accrued 
benefits solely on the basis that the veteran's claim for an 
increased rating was dismissed by the Court in June 1998.  
However, in Landicho, 7 Vet. App. at 54-55, the Court 
specifically held that a dismissal of an appeal on the 
grounds that a veteran has died should have no preclusive 
effect in the adjudication of any accrued benefits claims 
which are derived from the veteran's entitlements.  While 
this case is in remand status, the RO should accordingly 
readjudicate the appellant's claim of entitlement to accrued 
benefits without regard to the Court's dismissal of the 
veteran's claim.  

This case is therefore remanded for the following actions:

1.  The RO should contact the appellant 
and request that she specifically 
indicate whether or not the veteran was 
admitted to a health care facility at the 
time of his death.  If so, the RO should 
secure any necessary consent from the 
appellant and obtain the veteran's 
medical records from that facility.  Any 
such records so obtained should be 
associated with the veteran's VA claims 
folder.  

2.  The RO should directly contact the 
officials who signed the veteran's 
certificate of death, G.M. and Dr. A.P., 
and request that they identify the basis 
for their conclusion that the veteran's 
death was the result of his service-
connected residuals of a gunshot wound to 
the right arm.  The RO should also 
determine whether either of these 
officials are in possession of the 
medical records which were reportedly 
submitted to them by the appellant at the 
time of the veteran's death.  If such 
records are available to G.M. and Dr. 
A.P., such should be obtained and 
associated with the veteran's VA claims 
folder.  If the records are not 
available, G.M. and Dr. A.P. should be 
asked where these records may be located.  

3.  The RO should obtain a certified copy 
of the veteran's certificate of death, 
which satisfies the requirements of 
38 C.F.R. §§ 3.202(b) and 3.211, directly 
from the appropriate official.

4.  Once the aforementioned development 
has been completed to the extent 
possible, the RO should review all of the 
evidence of record, including any 
evidence obtained pursuant to this 
remand.  If, after reviewing this 
evidence, the RO determines that any 
additional development is warranted 
pursuant to the Veterans Claims 
Assistance Act of 2000, the RO should 
undertake such development as it deems 
necessary, to include obtaining a medical 
opinion as to whether the veteran's death 
was related to his service-connected 
disability.

5.  Thereafter, the RO should 
readjudicate the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to accrued benefits.  If any 
of the benefits sought on appeal remain 
denied, the appellant should be furnished 
with copies of a supplemental statement 
of the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  




CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


